      Case: 1:20-mj-09082-WHB Doc #: 1-1 Filed: 04/02/20 1 of 9. PageID #: 2

                                                                              1:20 MJ 9082

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO


                    AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       Affiant, Mandi Rodriguez being first duly sworn according to law, hereby depose and

state as follows:

A. Introduction

       1.      I am the Affiant herein and an investigative or law enforcement officer of the

United States within the meaning of Title 18, United States Code, Section 2510(7), that is, an

officer of the United States who is empowered to conduct investigations of or to make arrests for

offenses enumerated in Title 18, United Stated Code, Section 2516.

B. Affiant’s Training and Experience

       2.      Affiant, Mandi Rodriguez, is a Task Force Officer with the DEA in Cleveland,

Ohio and has served in that capacity since November of 2016. Your Affiant became an Ohio

State Highway Patrol Trooper in May of 2004. In February of 2014, your Affiant was reassigned

to the Richland County METRICH Drug Task Force as a Criminal Patrol Investigator. In June

of 2016, your Affiant was reassigned to the Cleveland District Criminal Patrol Investigator

position, and is currently serving with the Ohio State Highway Patrol in addition to being a TFO

with the Cleveland DEA. As such, Affiant is an “investigative or law enforcement officer” of

the United States within the meaning of Title 18, United States Code, Section 2510(7), that is, an

officer of the United States who is empowered by law to conduct investigations of and to make

arrests for offenses enumerated in Title 18, United States Code, Section 2516(1). Affiant has

successfully conducted numerous investigations that have resulted in the arrest of numerous drug

traffickers and the seizure of significant quantities of drugs and drug-related proceeds. Affiant


                                                 1
      Case: 1:20-mj-09082-WHB Doc #: 1-1 Filed: 04/02/20 2 of 9. PageID #: 3



has further conducted surveillance operations of drug traffickers and has interviewed numerous

persons personally involved in drug trafficking. Affiant has also supervised numerous

confidential sources during controlled purchases of narcotics. Through this training and

experience, Affiant has become familiar with, and has gained a thorough understanding of the

methods, manner and means used by individuals engaged in the unlawful manufacturing,

trafficking, and use of controlled substances.

       3.      Based upon Affiant’s training and experience, Affiant is familiar with the ways in

which drug traffickers conduct their business, including the various means and methods by which

drug traffickers import and distribute drugs; use cellular telephones, calling cards, emails, and

text messages to facilitate drug activity; and use numerical codes and coded language to conduct

their transactions. In Affiant’s training and experience, drug traffickers often obtain cellular

telephones in fictitious names and/or the names of third parties in an effort to conceal their drug

trafficking activities from law enforcement. Affiant also knows from training and experience that

drug traffickers periodically change or “drop” their telephones and/or telephone numbers in an

attempt to avoid law enforcement interception of their conversations. Moreover, it is Affiant’s

experience that narcotics distributors purposefully use multiple communication devices (for

example, cellular telephones) to keep law enforcement from understanding the full scope of their

own and/or their organization’s illicit conduct, in the event that their communications are being

intercepted.

C. Probable Cause

       4.      On March 24, 2020, DEA Cleveland District Office (CDO) Task Force Group 3

received an anonymous drug complaint for the residence of 3314 W. 125th Street, Cleveland,

Ohio. The complainant further stated a lot of activity of traffic coming and going from the 3rd

                                                 2
      Case: 1:20-mj-09082-WHB Doc #: 1-1 Filed: 04/02/20 3 of 9. PageID #: 4



Floor of the residence. On March 30, 2020, at approximately 9:50 am, Agents/TFO’s observed a

vehicle parked on Belden Avenue, Cleveland Ohio. The vehicle was on the side of the house

located at 3314 West 125th Street, Cleveland, Ohio. At approximately 9:54 am, Agents/TFO’s

drove past the vehicle and observed an unknown male with dark hair wearing a gray zip up

hoodie in the driver seat and female front passenger. The driver was later identified via law

enforcement data base and the vehicle registration owner as Luke Polito. At approximately

10:02 am, Agents/TFO’s observed the vehicle depart. Surveillance followed and the vehicle had

temporary Ohio license plate K315566. A record check stated temporary license plate K315566

was a 2002 Honda Accord registered to Luke Polito at 10067 Kinsman Road, Novelty, Ohio. At

approximately 11:00 am, Agents/TFO’s observed a vehicle in the driveway of 3314 West 125th

Street. An unknown bald white male with glasses was seated in the driver seat of the vehicle

when it departed from the driveway. Surveillance followed the vehicle and was identified as a

2008 Chevrolet Impala with temporary Ohio license plate K372618. Surveillance was lost in the

area of West 85th Street, Cleveland, Ohio. A record check stated the temporary license plate

K372618 was a 2008 Chevrolet Impala to Luke Polito at 10067 Kinsman Road, Novelty, Ohio.)

      5.       At approximately 11:12 a.m., S/As O'Malley, Adam West, and Task Force Officer

(TFO) Mandi Rodriguez observed the Chevy Impala parked on Willard Avenue, Cleveland, Ohio.

TFO Rodriguez observed an unknown passenger in front seat of the vehicle. At approximately

11:14 am, TFO Rodriguez observed the Chevy Impala as the vehicle departed with no front right

passenger and surveillance followed. At approximately 11:20 a.m., Agents/TFO’s observed the

Chevy Impala drive to West 107th Street, Cleveland, Ohio. At approximately 11:28 am, TFO

Rodriguez and S/A West observed the Chevy Impala meet car to car with an SUV. At that time,

S/A West observed a possible hand to hand transaction between the unknown bald white male

                                                 3
      Case: 1:20-mj-09082-WHB Doc #: 1-1 Filed: 04/02/20 4 of 9. PageID #: 5



with glasses as the driver of the Chevy Impala and unknown white female driver of the SUV.

Both vehicles departed shortly thereafter and TFO Rodriguez and S/A West observed the SUV

had Ohio license plate GJE-8838. A record check stated Ohio license plate GJE-8838 was a 2014

Chevrolet Captiva registered to Jacquelyn Rowe at 15901 Munn Road, Cleveland, Ohio. After

TFO Rodriguez observed a photo of ROWE, she was able to identify the driver of the SUV as

ROWE. Surveillance of the Chevy Impala was lost at that time.

      6.       At approximately 12:37 pm, Agents/TFO’s observed a male with dark hair

wearing a gray zip up hoodie that appeared to be Luke Polito exit the rear of 3314 West 125th

Street and S/A West and TFO Rodriguez observed the Honda Accord depart. Surveillance

followed the vehicle to Henninger Road, Cleveland, Ohio where surveillance was lost. A short

time later, Agent’s located the vehicle parked in the driveway of 2314 Henninger Road with no

occupants. At approximately 2:01, p.m. Agents/TFO’s conducted a check of the residence and

observed the vehicle parked on the street of Henninger Road. The Honda Accord departed the

residence at an unknown time.

      7.       At approximately 2:12 pm, Agents/TFO’s observed the Honda Accord at

Speedway located at 2202 Broadview Road, Cleveland, Ohio. Agents/TFO’s observed the male

with dark hair wearing a gray zip up hoodie known to agents as Luke Polito and unknown

passenger enter the store, shortly thereafter depart the store, enter the Honda Accord, and depart.

A short time later, Agent’s observed the Honda Accord was parked on Henninger Road and the

Chevy Impala stopped next to it in the street. Agents observed the male with dark hair wearing a

gray zip up hoodie known to agents as Luke Polito from the Honda Accord open the door to the

residence. S/A West and TFO Rodriguez later observed the unknown bald white male with




                                                 4
      Case: 1:20-mj-09082-WHB Doc #: 1-1 Filed: 04/02/20 5 of 9. PageID #: 6



glasses exit from the Chevy Impala walking towards the residence and an unknown white female

passenger still in the front seat of the Chevy Impala.

      8.       Later on March 30, 2020, DEA agents and TFO Officer reestablished surveillance

at the residence of 3314 W. 125th Street, Cleveland, Ohio. Agents/TFO’s observed the two

previously surveilled vehicles at the residence identified as a Silver Honda Accord with Ohio

Temporary Plate K315566 and a Gold Chevy Impala with Ohio Temporary Plate K372618. Both

vehicles are registered to Luke Polito with an address of 3314 W 125th Street, Cleveland, Ohio.

The vehicles departed the residence in tandem, while Agents/TFO’s conducted mobile

surveillance. The Gold Chevy Impala with an unidentified white bald male driver with glasses

along with an unknown white female wearing a maroon hooded sweatshirt as a front seat

passenger. The Silver Honda Accord with a white male with dark hair and a gray zip up hoodie

known to Agents/TFO’s as Luke Polito. The two vehicles traveled in tandem to a few stores at

which time the two vehicles departed in opposite directions. Agents/TFO’s continued

surveillance on the Chevy Impala with the unknown white bald male with glasses as the driver

and unknown white female wearing a maroon hooded sweatshirt as the front passenger.

      9.       Surveillance followed the Chevy Impala where it was eventually lost on Dennison

Avenue, Cleveland, Ohio. A short time later, S/A West and TFO Rodriguez observed the Chevy

Impala drop off the unknown white female passenger wearing the maroon hooded sweatshirt on

Dennison Avenue near 40th Street. Agents/TFO’s observed the unknown white female wearing

the maroon hooded sweatshirt walk up to a residence of 4024 Dennison Avenue. Agents/TFO’s

last observed the Chevy Impala turn north onto 37th Street. A short time later, Agents observed

the Chevy Impala but quickly lost it and later observed the unknown white male with glass as the

driver from the Chevy Impala exit the front seat of a Silver Ford bearing Ohio license plate FTU-

                                                 5
      Case: 1:20-mj-09082-WHB Doc #: 1-1 Filed: 04/02/20 6 of 9. PageID #: 7



2999. Agents followed the Silver Ford vehicle and observed a black unknown male driver.

Surveillance of the unknown black male was followed and was terminated shortly thereafter.

      10.      At approximately 4:01 pm, TFO Rodriguez and S/A West observed the unknown

white female with the maroon hooded sweatshirt exit the residence. Agents/TFO’s observed the

Chevy Impala traveling west bound on Dennison Avenue and pulled into an apartment complex

driveway at which time the unknown female wearing the maroon hooded sweatshirt was

observed as she entered the Chevy Impala as witnessed by S/A West and Rodriguez.

Surveillance followed Chevy Impala to Woodbridge Avenue near Fulton Road and park

curbside. Surveillance observed the unknown white male with glasses in the driver’s seat and it

appeared that he was using drugs with the unknown white female wearing the maroon sweatshirt

still the passenger within the vehicle.

      11.      S/A West and TFO Rodriguez along with other surveillance Agents/TFO’s

approached the Chevy Impala as it was parked near the curb on Woodbridge Avenue. TFO

Rodriguez’s activated her blue and red pursuit lights and siren as she pulled behind the Chevy

Impala. TFO Rodriguez and S/A West exited her unmarked police vehicle with clearly marked

law enforcement markings and insignias as they approached the rear of the Chevy Impala. TFO

Rodriguez knocked on the driver side window and S/A Adam attempted to knock on the front

passenger side window as the driver began to scramble to put the Chevy Impala into drive. TFO

Rodriguez was able to observe the driver’s side window was open from the top down

approximately 1-1/2 inches. The unknown white male with glass put the vehicle in drive and fled

the area at a high accelerated speed. Agents/TFOs did not pursue the vehicle due to the erratic

driving of the Chevy Impala.




                                                6
      Case: 1:20-mj-09082-WHB Doc #: 1-1 Filed: 04/02/20 7 of 9. PageID #: 8



      12.      On March 31, 2020 at approximately 10:22 AM, Agents/TFO’s reestablished

surveillance in the area of 3314 W 125th Street, Cleveland, Ohio. Agents/TFO’s observed the

Silver Honda Accord with Ohio Temporary Plate K315566 in the driveway of the target house.

Agents/TFO’s observed a white male who appeared to be Luke Polito and two unknown white

females exiting the vehicle and walk to rear of the target residence. All occupants of the vehicle

entered into the 3314 W 125th Street, residence. At approximately 10:51 a.m. Agents/TFO’s

observed the Honda Accord depart the residence. Surveillance followed the Honda Accord to the

Lorain Road near 97th Street, where an unknown black male wearing a black jacket entered the

right front passenger seat of the vehicle. The Honda Accord then traveled to the area of 2056 W

95th Street, Cleveland, where a second black male wearing all gray was observed getting into the

Honda Accord. The Honda Accord stopped at Almira Beverage located at 3312 W 105th Street,

Cleveland, Ohio. The driver exited the Honda Accord, at which time Agents/TFOs were able to

identify the driver as the same unknown white male with glasses from the fleeing vehicle the day

prior. Surveillance then followed the Honda Accord travel to the address of 3498 Bosworth Ave,

Cleveland, where the second unknown black male wearing all gray exited the Honda Accord and

entered the brick apartment complex. Surveillance of the Honda Accord was last seen driving

north bound on Bosworth Avenue temporarily lost at this time.

      13.      A short time later, Agents/TFO’s located the Honda Accord traveling east on

Dennison Avenue and pulled into an apartment complex driveway and then reentered the

roadway again quickly departing eastbound on Dennison Avenue. Surveillance followed the

Honda Accord to 2314 Henninger Road, Cleveland, Ohio. The Honda Accord pulled in front of

the residence near the curb. Agents/TFO’s observed the unknown white male with glasses in the

driver seat and an unknown black male in the right front of the vehicle. Agents/TFO’s attempted

                                                 7
      Case: 1:20-mj-09082-WHB Doc #: 1-1 Filed: 04/02/20 8 of 9. PageID #: 9



to initiate contact with the Honda Accord Driver. All Agents/TFO’s were wearing Police/DEA

vests with clear and visible law enforcement insignia. TFO Mandi Rodriguez activated her

unmarked patrol car red and blue pursuit lights upon pulling in front of the target vehicle. Upon

attempting to exit the unmarked patrol vehicles, the driver placed the target vehicle in reversed

and accelerated into SA Behlke’s government vehicle in an attempt to flee from law

enforcement. SA West attempted to walk towards the Honda Accord at which time the Honda

Accord accelerated forward around the unmarked patrol cars onto the sidewalk. SA West had to

quickly move out of the way of the target vehicle to prevent from being struck by the target

vehicle. The Honda Accord nearly struck SA West in his attempt to flee from law enforcement.

An unknown white male was at the driver’s side window at the time of the contact.

Agents/TFO’s detained the unknown white male, whom was later identified as John Perry. John

Perry stated he contacted the unknown white male with glasses known to him as “Peanut” for

$30.00 of heroin. While speaking to John Perry, Perry stated he has purchased heroin from

unknown white male with glasses known to him as “Peanut” several times prior and he knows

him to deal heroin, cocaine and crack cocaine. Perry also stated he knows the unknown white

male with glasses only by the nickname “Peanut” and he is also user of illegal drugs as well.

Perry provided the Target Telephone Number 216-200-2654 as “Peanut’s” telephone number

that he contacts when he is looking to purchase heroin earlier in the day and past drug

transactions.

      14.       The identity of the unknown white male with glasses aka “Peanut” was identified

as John Milton Sutton through the help of Cleveland Police Department and law enforcement

data bases. SA Adam West was also able to identify John Milton Sutton from his photos as the

individual that was driving the car at the time he had to jump out of the way of being struck by

                                                 8
        Case: 1:20-mj-09082-WHB Doc #: 1-1 Filed: 04/02/20 9 of 9. PageID #: 10



the 2002 Silver Honda Accord bearing Ohio Temporary Registration K315566 on March 31,

2020.

        15.     John Milton Sutton has multiple previous felony convictions to include

Assaults/Battery/Domestic violence (multiple), Resisting arrest/failure to comply (multiple),

Escape/Fugitive from Justice (multiple), Grand Theft of Motor Vehicle (multiple), Robbery

(multiple), Breaking and Entering (multiple), Falsification/Obstruction (multiple), Tampering

with Evidence (multiple), Possession/Distribution of drugs (multiple), Promoting Prostitution

(multiple), Receiving stolen property (multiple), Theft (multiple), Criminal

Damaging/Endangering (multiple), Probation/Parole Violation (multiple), Failure to appear,

Extortion, and Forgery.

D. Conclusion

         16.    Based on the preceding, I believe that probable cause exists to believe that John

Milton Sutton has violated Title 18 U.S.C. Section 111 (a) (1) [Assaulting, resisting, or impeding

a federal officer.



                                           _____________________________
                                           Mandi Rodriguez
                                           Task Force Officer
                                           Drug Enforcement Administration


SUBSCRIBED AND SWORN TO ME THIS 2nd DAY OF APRIL, 2020
VIA TELEPHONE AFTER SUBMISSION BY RELIABLE ELECTRONIC
MEANS. FED. R. CRIM. P. 4.1 and 41(d)(3).



___________________________________
___________________________
               _             ____
                             __ _ ______
WILLIAM H. BAUGHMAN, JJR.,     R.,
United States Magistrate Judge

                                                9
